            Case 1:21-cr-00433-BAH Document 17 Filed 09/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
                                              :
                v.                            :       Criminal No. 21-cr-433 (BAH)
                                              :
GARY JAMES HARMON,                            :
                                              :
                       Defendant.             :

       JOINT MOTION TO CONTINUE HEARING ON PRETRIAL DETENTION

       The United States, by and through its attorney, the Acting United States Attorney for the

District of Columbia, and the Defendant, by and through his counsel, respectfully move this Court

to continue the hearing on pretrial detention currently calendared for September 14, 2021. In

support whereof, the parties respectfully state as follows:

       1.       The defendant, Gary Harmon, was indicted by a federal grand jury in the District

of Columbia on June 28, 2021, and arrested by federal agents in Ohio on July 28, 2021. The

defendant was transported to the District of Columbia. The government sought the defendant’s

pretrial detention, ECF 10, which the defendant opposed, ECF 14. At a detention hearing on

September 10, 2021, the Court instructed the parties to confer regarding potential conditions of

release related to the transfer of cryptocurrency assets. The detention hearing was continued to

September 14, 2021.

       2.       The defendant, through his counsel, raised in a written briefing Mr. Harmon’s Fifth

Amendment concerns which the defendant argues are implicated by the condition proposed by the

Court. The defendant argues that requiring Mr. Harmon to turn over seed recovery words and

other information violates his Fifth Amendment rights under the United States Constitution.

       3. Having reviewed the defendant’s written submission, the government disagrees with

the defense. The government views the production of cryptocurrency as non-testimonial, but is
            Case 1:21-cr-00433-BAH Document 17 Filed 09/13/21 Page 2 of 2




nonetheless willing to extend limited act-of-production immunity to any transfer of cryptocurrency

to address any defense concerns. The government seeks to confer with defense counsel regarding

the specifics of any such possible immunity offer.

       4.       The parties request a brief continuance to work toward a mutually agreeable

solution and an opportunity for defense counsel to speak with her incarcerated client.

       5.       The defendant is not admitting or conceding the underlying charged conduct or any

of the allegations contained in the government’s motion for detention.

       6.       The parties respectfully move this Court to continue the hearing on pretrial

detention until the afternoon of September 17 or a time thereafter that is convenient to the court.




                                              Respectfully submitted,
                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793


                                      BY:     /s/ Christopher B. Brown
                                              Christopher B. Brown, D.C. Bar No. 1008763
                                              Assistant United States Attorney
                                              U.S. Attorney’s Office for the District of Columbia
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7153
                                              Christopher.Brown6@usdoj.gov

                                              /s/ C. Alden Pelker
                                              C. Alden Pelker, Maryland Bar
                                              Trial Attorney, U.S. Department of Justice
                                              1301 New York Ave., N.W., Suite 600
                                              Washington, D.C. 20005
                                              (202) 616-5007
                                              Catherine.Pelker@usdoj.gov




                                                 2
